Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


  MT. HAWLEY INSURANCE COMPANY,                                       CASE NO.:

          Plaintiff,

  v.

  ENVIRON CONDOMINIUM II ASSOCIATION,
  INC., and NICHOLAS R. PALERMO,

        Defendants.
  _______________________________________________/

                        COMPLAINT FOR DECLARATORY JUDGMENT

          COMES NOW, Plaintiff Mt. Hawley Insurance Company (“Mt. Hawley”), by and

  through its undersigned counsel, and seeks declaratory judgment that Mt. Hawley owes no duty

  to defend or indemnify its Named Insured, Environ Condominium II Association, Inc.

  (“Environ”), for claims in a personal-injury lawsuit brought by Defendant Nicholas R. Palermo

  (“Palermo”). As grounds therefore, Mt. Hawley states:

                                    Jurisdiction, Parties and Venue

          1.      This is an action for declaratory judgment, pursuant to Rule 57 of the Federal

  Rules of Civil Procedure and 28 U.S.C. § 2201, to declare the rights surrounding questions of

  actual controversy that presently exist between Plaintiff and Defendants.

          2.      At all times material to this action, Plaintiff Mt. Hawley was a foreign surplus

  lines insurer with its principal place of business in Illinois.

          3.      At all times material to this action, Defendant Environ, located in Broward

  County, Florida, was a Florida not-for-profit corporation authorized to conduct business in

  Florida.
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 2 of 13



          4.     At all times material to this action, Defendant Palermo was a resident of Broward

  County, Florida.

          5.     The Court has original jurisdiction over this action under the provisions of 28

  U.S.C. § 1332(a) because it is a civil action in which the matter in controversy exceeds the sum

  or value of $75,000.00, exclusive of interest and costs, and is between citizens of different states.

          6.     Though monetary damages are not sought in this declaratory judgment action, the

  Mt. Hawley insurance policy at issue represents funds in excess of $75,000.

          7.     This Court has personal jurisdiction over Defendants because they are either

  located in this judicial district, they have submitted to the jurisdiction of this Court, they conduct

  and transact business in this district and/or they conducted and transacted business during all

  times material to this action.

          8.     Venue is proper in Broward County, Florida, pursuant to 28 U.S.C. § 1391,

  because a substantial part of the events giving rise to Mt. Hawley’s claims occurred in this

  district.

          9.     One of the events giving rise to this action is that Palermo has filed a lawsuit

  against Environ in the Circuit Court in and for Broward County, Florida, styled Nicholas R.

  Palermo v. World Rainbow Painting & Restoration, LLC, et al (the “Underlying Complaint”

  and/or “Underlying Lawsuit”).

          10.    A true and accurate copy of the Underlying Complaint is attached as Exhibit “A.”

                               The Underlying Facts and Underlying Lawsuit

          11.    In the Underlying Complaint, Palermo alleges that he sustained bodily injury

  when he was in the parking lot on Environ’s premises. See Exhibit “A.”



                                                    2
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 3 of 13



         12.     Mt. Hawley is defending Environ from the Underlying Lawsuit under a

  reservation of rights, which includes the right to withdraw the defense and the right to deny

  coverage.

         13.     The Underlying Complaint alleges that, on December 15, 2016, Environ owned or

  was in possession of a building and land known as Environ Condominium Phase II Building 3

  located at 7080 Environ Boulevard, Phase II Building 3, Lauderhill, Florida 33319 open to the

  public as a condominium. Exhibit “A” at ¶ 9.

         14.     On December 15, 2016, Environ and World Rainbow Painting & Restoration,

  LLC (“World Rainbow”), not a party in this lawsuit, allegedly removed the parking block to

  allow passage of a machine for restoring the premises. Exhibit “A” at ¶ 11.

         15.     Removal of the parking block left rebar exposed and sticking up from the ground.

  Exhibit “A” at ¶ 12.

         16.     Environ and World Rainbow allegedly failed to replace the parking block or

  otherwise warn of the hidden danger that was created by the rebar. Exhibit “A” at ¶ 13.

         17.     According to the Underlying Complaint, on the evening of December 15, 2016,

  Plaintiff returned home to the premises where he lives and tripped and fell over the piece of rebar

  that was left exposed and sticking out of the ground. Exhibit “A” at ¶ 14.

         18.     The Underlying Complaint alleges that “[t]he piece of rebar that was sticking out of

  the parking lot was left exposed by WORLD RAINBOW PAINTING & RESTORATION, LLC as

  they worked at the condo building when it removed a parking block in order to get its equipment next

  to the building.” Exhibit “A” at ¶ 15.

         19.     Environ owned, maintained or operated one or more parking lots and parking blocks

  at, near or within Building 3. Exhibit “A” at ¶ 16.


                                                        3
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 4 of 13



         20.     Count I of the Underlying Complaint alleges negligence against Environ and

  World Rainbow. Exhibit “A” at ¶¶ 23-25.

         21.     Environ and World Rainbow allegedly owed a duty of care in which Environ and

  World Rainbow “must maintain the Premises [sic] reasonably safe condition.” Exhibit “A” at ¶

  23.

         22.     The Underlying Complaint alleges that Environ and World Rainbow “had actual

  knowledge that the exposed rebar was present on the premises floor where Plaintiff tripped and

  fell, in that WORLD RAINBOW PAINTING & RESTORATION, LLC had removed a parking

  block and left rebar exposed.” Exhibit “A” at ¶ 24.

         23.     The Underlying Complaint also alleges that Environ and World Rainbow “had

  constructive knowledge that the exposed rebar was present on the Premises ground where

  Plaintiff tripped and fell.” Exhibit “A” at ¶ 25.

         24.     Environ and World Rainbow allegedly breached their duty of care by being

  “careless, reckless, and negligent in the ownership, operation, restoration, and/or maintenance

  and/or use of its property.” Exhibit “A” at ¶ 30.

         25.     As a result of Environ’s negligent failure to maintain the premises in a reasonably

  safe condition, Plaintiff tripped and fell over the exposed rebar causing injury. Exhibit “A” at ¶

  32.

         26.     Count I details the various ways in which Environ and World Rainbow were

  careless, reckless and negligent. Exhibit “A” at ¶ 34 a. – r.

         27.     Plaintiff seeks judgment for damages to be proven at trial for bodily injury and

  resulting pain and suffering, disability, disfigurement, mental anguish and loss of capacity for the

  enjoyment of life and for all medical and incidental expenses, costs, pre- and post-judgment

                                                      4
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 5 of 13



  interest at the maximum allowable rate on any amounts awarded and any and all such other and

  further relief as the court may deem just and proper. See Exhibit “A.”

         28.     Mt. Hawley’s investigation of Palermo’s accident included, among other things,

  asking Environ to produce a copy of the contract between Environ and World Rainbow regarding

  World Rainbow’s work implicated in Palermo’s accident and the Certificate of Liability

  Insurance from World Rainbow.

         29.     On February 24, 2017, Environ’s insurance claims coordinator, Neila Atkinson at

  Brown & Brown of Florida, Inc., sent an e-mail to Toni Smith with RLI/Mt. Hawley that

  attached various documents concerning Palermo’s claim against Environ.

         30.     A copy of the February 24, 2017, e-mail from Nelia Atkinson to Toni Smith is

  attached hereto as Exhibit “B.”

         31.     A copy of all of the documents attached to Nelia Atkinson’s e-mail of February

  24, 2017, to Toni Smith is attached hereto as Exhibit “C.”

         32.     A copy of a contract entered into between World Rainbow and Environ, dated

  June 3, 2016, entitled “Concrete Contract for Building #3,” which was included as one of the

  documents e-mailed to Toni Smith by Nelia Atkinson on February 24, 2017, is attached hereto as

  Exhibit “D.”

         33.     On March 9, 2017, Toni Smith emailed Neila Atkinson acknowledging receipt of

  the contract between Environ and World Rainbow regarding World Rainbow’s work in

  December 2016.

         34.     A copy of the March 9, 2017, email from Toni Smith to Neila Atkinson

  acknowledging receipt of the contract between Environ and World Rainbow is attached as

  Exhibit “E.”

                                                  5
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 6 of 13



         35.     Environ and World Rainbow entered into a contract dated June 3, 2016, and

  signed on September 6, 2016, entitled “Concrete Contract for Building # 3.”

         36.     The “Concrete Contract for Building # 3”entered into between Environ and World

  Rainbow is the same contract that was previously attached as Exhibit “D.”

         37.     On May 15, 2018, William Deere at Brown & Brown of Florida, Inc., emailed

  Toni Smith at RLI Insurance/Mt. Hawley attaching a copy of a Certificate of Liability Insurance

  from World Rainbow dated July 28, 2017, showing commercial general liability insurance in

  effect from March 26, 2017 to March 26, 2018, and noting that Environ does not keep older

  certificates but disposes of them instead.

         38.     A copy of the May 15, 2018, email from Mr. Deere to Ms. Smith attaching the

  Certificate of Liability Insurance dated July 28, 2017, is attached as Exhibit “F.”

         39.     Environ obtained a Certificate of Liability Insurance from World Rainbow dated

  July 28, 2017, showing commercial general liability insurance in effect from March 26, 2017 to

  March 26, 2018, which was not in effect at all times when World Rainbow’s work was performed

  and was after the time when Palermo allegedly sustained his bodily injury.

         40.     The Certificate of Liability Insurance dated July 28, 2017, is attached as Exhibit

  “G.”

                                  The Mt. Hawley Insurance Policy

         41.     Mt. Hawley issued renewal Commercial General Liability Policy number

  MGL0182037, effective from July 1, 2016, to July 1, 2017, to Environ (the “Policy”).

         42.     A copy of the certified Policy is attached as Exhibit “H.”

         43.     The Policy’s Insuring Agreement under Coverage A states, in relevant part:

                                                  ***

                                                    6
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 7 of 13



        SECTION I – COVERAGES

        COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE LIABILITY

        1.    Insuring Agreement

              a.      We will pay those sums that the insured becomes legally obligated to
                      pay as damages because of “bodily injury” or “property damage” to
                      which this insurance applies. We will have the right and duty to
                      defend the insured against any “suit” seeking those damages.
                      However, we will have no duty to defend the insured against any
                      “suit” seeking damages for “bodily injury” or “property damage” to
                      which this insurance does not apply. We may, at our discretion,
                      investigate any “occurrence” and settle any claim or “suit” that may
                      result. But:

                      (1)     The amount we will pay for damages is limited as described
                              in Section III – Limits Of Insurance; and

                      (2)     Our right and duty to defend ends when we have used up the
                              applicable limit of insurance in the payment of judgments or
                              settlements under Coverages A or B or medical expenses
                              under Coverage C.

                                             ***
        44.   The Policy’s “Other Insurance” language provides:

                                                ***

        SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS

                                                ***
        4.    Other Insurance

              If other valid and collectible insurance is available to the insured for a loss we
              cover under Coverages A or B of this Coverage Part, our obligations are
              limited as follows:

              a.      Primary Insurance

                      This insurance is primary except when Paragraph b. below applies.
                      If this insurance is primary, our obligations are not affected unless
                      any of the other insurance is also primary. Then, we will share with
                      all that other insurance by the method described in Paragraph c.
                      below.

              b.      Excess Insurance
                                                  7
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 8 of 13




                         (1)     This insurance is excess over:

                                                  ***

                                 (b)    Any other primary insurance available to you covering
                                        liability for damages arising out of the premises or
                                        operations, or the products and completed operations,
                                        for which you have been added as an additional
                                        insured.
                                                   ***

         45.     The Policy has the following relevant definitions:

                                                  ***

         SECTION V – DEFINITIONS

         2.      “Bodily injury” means bodily injury, sickness or disease sustained by a
                 person, including death resulting from any of these at any time.

                                                   ***
         13.     “Occurrence” means an accident, including continuous or repeated exposure
                 to substantially the same general harmful conditions.

                                               ***
         46.     The Policy has a Tenants and Contractors – Conditions of Coverage endorsement

  that provides, in relevant part:

         Policy Number: MGL0182037              Mt. Hawley Insurance Company

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT
                                  CAREFULLY.

              TENANTS AND CONTRACTORS – CONDITIONS OF COVERAGE

         We shall have no obligation to defend or indemnify any insured for any “bodily
         injury,” “property damage” and/or “personal and advertising injury” arising directly
         or indirectly from a commercial tenant’s occupation, use or maintenance of any
         premises leased to such tenant by any insured, such tenant’s operations of any kind,
         or work by a “contractor” unless each and every of the following conditions is
         satisfied:
                                                       ***
         5.       Certificates of insurance are obtained from each and every “contractor” prior
                  to commencement of such “contractor’s” work. Such certificates of insurance
                  must list primary commercial general liability coverage in effect at all times
                                                    8
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 9 of 13



                 the work is performed with limits equal to or greater than the limits of this
                 policy.

        6.       Written agreements are obtained from each and every “contractor” which
                 hold harmless and indemnify the insured(s) against whom the claim is made
                 for all injuries, damages, claims, and suits arising directly or indirectly from
                 the “contractor’s” work (including any work performed by the “contractor’s”
                 subcontractors or sub-subcontractors). Such agreements must expressly
                 provide indemnification to the fullest extent permitted by law. Such
                 agreements must be signed by the parties prior to the date of the “occurrence”
                 or offense.

        7.       The written agreements required in condition 6 must also require that the
                 “contractor” will obtain additional insured coverage under the “contractor’s”
                 primary commercial general liability policy for each insured(s) against whom
                 the claim is made. Such agreements must be signed by the parties to the
                 agreement prior to the date of the “occurrence” or offense. Such agreements
                 must require limits of additional insured coverage equal to or greater than the
                 limits of this policy. Such agreements must state that the additional insured
                 coverage is to be primary and noncontributory.

        8.       The “contractor’s” primary commercial general liability insurer agrees to
                 defend and indemnify every insured against whom the claim is made for the
                 “bodily injury,” “property damage,” and/or “personal and advertising injury,”
                 and does so on a primary basis under a policy with limits equal to or greater
                 than the limits of this policy.

        “Contractor” means any person or entity that any insured hires or contracts with for
        the performance of any work for construction, renovations, maintenance (including,
        but not limited to, snow removal), or repairs, regardless of where such work is
        performed, and regardless of whether such person or entity is described as a
        contractor, construction manager, general contractor, subcontractor, security guard, or
        by any other term.

               ALL OTHER TERMS AND CONDITIONS OF THIS POLICY REMAIN
                                   UNCHANGED.
                                       ***

                                               COUNT I
              Declaratory Judgment that the Tenants and Contractors – Conditions of Coverage
                       Endorsement Precludes Coverage for the Underlying Lawsuit

        47.      Mt. Hawley re-alleges and re-incorporates all allegations above.

        48.      Palermo’s alleged bodily injury arose directly or indirectly from World

  Rainbow’s work at Environ’s condominium premises.
                                                    9
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 10 of 13



          49.      The Policy carries a Tenants and Contractors – Conditions of Coverage

  endorsement (the “Contractors’ Endorsement”). See Exhibit “H.”

          50.      World Rainbow meets the definition of a “contractor” in the Contractors’

  Endorsement.

          51.      The Contractors’ Endorsement imposes certain conditions (a total of four,

  numbered 5 through 8) that must be met for coverage to apply in circumstances involving

  “contractors.”

          52.      Environ has not satisfied all of the conditions required by the Contractors’

  Endorsement.

          53.      Contractors’ Endorsement Condition No. 5 requires that the insured obtain

  certificates of insurance from each and every “contractor” prior to the contractor’s work. The

  certificates must list primary commercial general liability coverage in effect at all times the work

  is performed with limits equal to or greater than the limits of the Mt. Hawley policy. See Exhibit

  “H.”

          54.      Environ obtained a Certificate of Liability Insurance from World Rainbow dated

  July 28, 2017, showing commercial general liability insurance in effect from March 26, 2017, to

  March 26, 2018, which was not in effect at all times when World Rainbow’s work was performed

  and was after the time when Palermo allegedly sustained his bodily injury. See Exhibit “G.”

          55.      Environ has not produced a Certificate of Liability Insurance from World

  Rainbow that listed primary commercial general liability coverage in effect at the time of the

  work.

          56.      Contractors’ Endorsement Condition No. 6 requires that the written agreement

  between World Rainbow and Environ provide that World Rainbow will hold harmless and

                                                  10
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 11 of 13



  indemnify Environ for all injuries, damages, claims, and suits arising directly or indirectly from

  the “contractor’s” work (including any work performed by the “contractor’s” subcontractors or

  sub-subcontractors). Such agreements must expressly provide indemnification to the fullest

  extent permitted by law. See Exhibit “H.”

        57.      The “Concrete Contract for Building #3” simply states that “World Rainbow

  Painting & Restoration, LLC shall hold the Owner(s) harmless for all liens or damages arising

  from or caused by the work.” There is no express indemnity language that World Rainbow will

  indemnify Environ to the fullest extent permitted by law, let alone any indemnity language

  whatsoever in the “Concrete Contract for Building #3.” See Exhibit “D.”

        58.      The contract that Environ entered into with World Rainbow did not require that

  World Rainbow written agreement between World Rainbow and Environ provide that World

  Rainbow will hold harmless and indemnify Environ for all injuries, damages, claims, and suits

  arising directly or indirectly from World Rainbow’s work. See Exhibit “D.”

         59.     Contractors’ Endorsement Condition No. 7 requires World Rainbow to obtain

  additional insured coverage for Environ under its primary CGL policy with coverage limits equal

  to or greater than the limits in the Mt. Hawley policy. The additional insured coverage must be

  primary and noncontributory. See Exhibit “H.”

         60.     The “Concrete Contract for Building # 3” states:

                 B.     LICENSE AND INSURANCE

                 1.     World Rainbow Painting & Restoration, LLC will be furnishing
                        valid CGC license, insurance certificates covering liability and
                        property damage, Worker’s Compensation coverage and they shall
                        be kept in force during the court of the work. World Rainbow
                        Painting & Restoration, LLC shall hold the Owner(s) harmless
                        from all liens or damages arising from or caused by the work.


                                                  11
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 12 of 13



  See Exhibit “D.”

         61.       Besides the “B. License and Insurance” provision in the “Concrete Contract for

  Building #3,” referenced immediately above (in the enumerated paragraph immediately preceding

  the          instant       paragraph),         no         other        provision         in         the

  “Concrete Contract for Building #3” addresses the obligation of World Painting with respect to

  Certificates of Insurance or insurance.

         62.       There is no additional insured coverage requirement in the “Concrete Contract for

  Building # 3.” See Exhibit “D.”

         63.       World Rainbow’s liability insurance carrier is taking the position that Environ is not

  an additional insured under its commercial general liability policy issued to World Rainbow.

         64.       Contractors’ Endorsement Condition No. 8 requires that World Rainbow’s

  insurer agree to defend and indemnify Environ for claims for “bodily injury,” “property

  damage,” and/or “personal and advertising injury,” and do so on a primary basis under a policy

  with limits equal to or greater than the limits of this policy. See Exhibit “H.”

         65.       World Rainbow’s insurance carrier has so far refused to defend Environ against

  the Underlying Lawsuit.

         66.       Because all four conditions pertaining to contractors in the Contractors’

  Endorsement were not met, Mt. Hawley owes no insurance coverage to anyone for the

  Underlying Lawsuit.

                                            RELIEF SOUGHT

         WHEREFORE, Mt. Hawley requests that this Honorable Court enter a judgment

  declaring and adjudicating that:




                                                      12
Case 0:19-cv-60361-RNS Document 1 Entered on FLSD Docket 02/08/2019 Page 13 of 13



         (a)     Mt. Hawley has no duty to defend or indemnify Environ and any other parties

  from and against the Underlying Lawsuit and any other claims or lawsuits that may arise out

  Palermo’s alleged trip and fall on or about December 15, 2016;

         (b)     Mt. Hawley is entitled to withdraw its defense of Environ;

         (c)     Mt. Hawley is entitled to an award of taxable costs incurred in prosecuting this

  declaratory action; and

         (d)     Any other relief this Court deems just and proper.

  Dated: February 8, 2019

                                                Respectfully submitted,

                                                /s/Fay E. Ryan
                                                __________________________________________
                                                FAY E. RYAN, ESQ.
                                                Florida Bar No.: 0965944
                                                fryan@butler.legal
                                                RYAN K. HILTON, ESQ.
                                                Florida Bar No.: 304610
                                                rhilton@butler.legal
                                                BUTLER WEIHMULLER KATZ CRAIG LLP
                                                400 N. Ashley Drive, Suite 2300
                                                Tampa, Florida 33602
                                                Telephone:     (813) 281-1900
                                                Facsimile:     (813) 281-0900
                                                Attorneys for Defendant, Mt. Hawley Insurance
                                                Company




                                                 13
